Citation Nr: 0623354	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern







INTRODUCTION

The veteran had active service from October 1944 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

A review of the record reflects that a motion to advance on 
the docket was filed in June 2006.  By letter dated July 
2006, the Board ruled favorably on the motion to advance this 
case on the docket for good cause shown under 38 U.S.C.A. § 
7107 and 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
PTSD caused by numerous stressors experienced during his WWII 
service aboard the U.S.S. Gurke (DD-783). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), and a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

Of record is a July 2004 diagnosis of PTSD from a VA staff 
psychiatrist, which specifically notes the veteran's 
nightmares and intrusive recollections attributed to his 
account of the alleged in-service stressors.  The 
psychiatrist further noted that the veteran has significant 
impairment in social and occupational functioning as a result 
of his PTSD.

Despite the veteran's clear PTSD diagnosis, and the apparent 
link between his current symptoms and in-service stressors, 
his lay testimony regarding the in-service stressors is 
insufficient to establish the occurrence of such events.  
Because the claimed stressors appear to be unrelated to 
combat, such testimony must be corroborated by "credible 
supporting evidence."  See Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).

The Board notes that the U.S. Army and Joint Services Records 
Research Center (JSRRC) has not been contacted to research 
the veteran's alleged service stressors.  The Board finds 
that in light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
the evidence discussed below, an attempt should be made in 
this regard since further evidentiary development is 
necessary.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).

In his June 2004 Notice of Disagreement, the veteran provided 
specific information to facilitate a search of records to 
corroborate at least two of his three alleged in-service 
stressors.  Particularly, the veteran stated that in October 
1945, his ship was caught in a typhoon while heading to 
Okinawa.  According to the veteran, winds were approximately 
145 miles per hour, causing tremendous waves to break mine 
fields loose and come within 150 feet of the ship.  The 
veteran contends that while unsuccessfully attempting to 
destroy the mine fields on top of the water, the typhoon 
caused his ship to be submerged under numerous waves, blowing 
the ship 37 miles off course.  

The veteran also provides specific information on a June 1945 
encounter where his ship nearly destroyed an American 
submarine after the vessel failed to identify itself.  The 
veteran stated that in their first encounter after leaving 
the United States, the U.S.S. Gurke stopped over the 
submarine, ready to destroy it.  Although the vessel finally 
identified itself and the attack was prevented, the veteran 
stated that thoughts of what almost happened plague him, 
causing frequent nightmares and night sweats.  

Additionally, the veteran's March 2004 stressor statement 
alleged that he also suffered stress from numerous encounters 
with enemy ships and attempts to sink submarines during the 
year his ship sailed on the Pacific Ocean.

The veteran submitted a brief history of the U.S.S. Gurke in 
April 2004, however this synopsis failed to mention any of 
the veteran's alleged stressors.  Despite this omission and 
the lack of manifest evidence of combat related events from 
the veteran's service records, in light of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the RO should attempt to 
properly corroborate the stressors via the U.S. Army and 
Joint Services Records Research Center (JSRRC).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the file and 
prepare a summary of the three claimed 
stressors related to the veteran's 
service on the U.S.S. Gurke (DD-783).  
This summary and a copy of all of the 
veteran's service documents associated 
with the claims file should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
JSRRC should be asked to verify whether 
the U.S.S. Gurke (DD-783) was subjected 
to a typhoon during an October 1945 
voyage, whether the U.S.S. Gurke (DD-783) 
was engaged in hostile enemy action 
during the time the veteran was assigned 
to that unit, and whether the U.S.S. 
Gurke (DD-783) almost destroyed an 
American submarine in friendly fire 
around June 1945.  The report received 
from JSRRC should be included in the 
claims folder, and the RO should utilize 
the veteran's military records and lay 
statements for relevant information to 
facilitate a search.

2..  Then, the RO should readjudicate the 
veteran's claim of service connection for 
PTSD.  If the determination of the claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.  Otherwise 
a notice letter addressing the 
requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
should be sent to the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


